 

Exhibit 10.1

 

SENIOR SECURED PROMISSORY NOTE
BINDING TERM SHEET

 

Issuer Blue Sphere, Corp, (the "Company").     Instrument $30,000.00 Senior
Secured Debenture due nine (9) months after issuance (the "Note").     Payee
Jean-Marc Karouby., MD     Interest 18% for the 9 month period. Interests
payable every 15th of each month with a balloon payment of the principal on
maturity date.     Default For default events the Note is immediately due and
payable. The outstanding principle and the unpaid interest at the highest
interest rates permissible under the law plus the right to immediately enforce
the personal guaranty provided in Israel by Shlomo Palas. Payee can request
payment in 150% share coverage at its discretion.     Prepayment At any time for
the period beginning on the date of the Note and ending on the date which is one
hundred (100) days following the date of the Note, the Note may be prepaid by
the Company upon prepayment to the Payee of an amount equal to the outstanding
principal amount of the Note and an additional 25% of the aggregate amount
together with accrued and unpaid interest thereon as a prepayment penalty.    
Equity Kicker Upon executing the Note, the Company will issue an additional 2.8
million shares of the company common stock with piggy back registration rights
onto the next registration statement all restricted shares under 144, but not to
exceed 4.9% of the total fully diluted outstanding Company's shares.     Legal
Fees A Sum of $2,700 will be also paid by the Company to Payee's counsel for the
preparation of documentation related to proposed transaction which sum shall be
paid upon signing the definitive investment agreements, and will be deducted
from the gross proceeds of the loan granted.     Documentation The definitive
documentation shall contain such additional provisions, including without
limitation representations, warranties, covenants, agreements and remedies, as
the Payee may reasonably request. Documents may include some or all of the
following:

 

- Senior Secured Note Instrument

- Instructions to Transfer Agent issuing the 2.8 million shares of the Company
Common Stock.

 

 

 

 

- Board Resolutions approving the terms of the loan -Personal Guaranty of Shlomo
Palas

- Confession of Judgment against Blue Sphere and the Guarantor

 

Confidentiality The Company and all of their control persons, agree that it will
not disclose, and will not include in any public announcement, the name of the
Payee, unless expressly agreed to by the Payee or unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement     Legal Fees Legal Fees and Expenses The Company
and the Payee shall each bear their own legal and other expenses with respect to
the proposed financing, expect as stated above.     Governing Law New York law,
New York Courts (Nassau County) and Israel for the Personal Guaranty.    
Closing Date On or about February 15, 2012. This term sheet expires at 5pm
February 15, 2012

 

 

 

 

This proposed preliminary term sheet constitutes an indication of interest for
discussion purposes and preparation of definitive agreements only. However, it
is binding even though a definitive agreement is to be executed by the parties.

 

Accepted and Agreed Blue Sphere Corip.,

 

By:Shlomi Palas, Chief Executive Officer

 

Personally and ndividually

 

By: Shlomi Palas

 



 

